DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 04/06/2021.
Claims 13, 32, 47, 66, 81 and 100 are canceled. 
Claims 1-12, 14-31, 33-46, 48-65, 67-80, 82-99 and 101-104 remain in the application.

Claims 1-12, 14-31, 33-46, 48-65, 67-80, 82-99 and 101-104 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been performed but no art is found alone, or in combination, discloses the combination of features to receive, from the network, at least one of the one or more repetitions of the control information on the control channel based on the first schedule the control information having an information element defining a search space configuration specific to the UE to indicate a second scheduled association with the RAR.
Prior art discussion.
Publication No.: US 2018/0249508 A1 to GAO et al. discloses instances repetition transmission (different numbers of repetition transmissions) for the downlink control channels scheduling the random access responses in the Msg2 procedure, so the UE receives downlink control channels, during the repetition transmission. However, GAO does not disclose Information Element (IE), nor an information element defining a search space configuration specific to the 
In Publication No.: US 2019/0028923 to Futaki, the number of repetition of control channel information, in this case M-PDCCH transmission information, is associated with information element (IE) for, the Information Element relates to the repetition: see [0052]… The "numRepetitionPerRA-Response" IE indicates the number of repetitions (per CE level) of M -PDCCH transmission used for transmission of a second message (Msg2) (i.e., random access response (RAR) message) in the random access procedure, or indicates the number of repetitions of RAR message transmission in the random access procedure.” However, Futaki does not disclose one of the one or more repetitions of the control information on the control channel based on the first schedule the control information having an information element defining a search space configuration specific to the UE, as recited in currently amended independent claims 1, 16, 35, 50, 69, 84, 103 and 104. Thus claims 1, 16, 35, 50, 69, 84, 103 and 104 are allowed. Therefore, claims 1-12, 14-31, 33-46, 48-65, 67-80, 82-99 and 101-104 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                           5/17/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414